         Case 3:20-cv-00238-BAJ-RLB      Document 6    07/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


DELMON MARZETT                                                     CIVIL ACTION

VERSUS

DARRELL VANNOR, ET AL.                                   NO.: 20-00238-BAJ-RLB



                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 4) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses the Complaint (Doc. 1) filed by pro se Plaintiff Delmon

Marzett, an inmate confined at the Orleans Justice Center. The Magistrate Judge

recommended that the Court decline the exercise of supplement jurisdiction over any

potential state law claims and that Plaintiff’s action be dismissed with prejudice for

the failure to state a claim upon which relief may be granted pursuant to

28 U.S.C. §§ 1915(e) and 1915A.

      The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. §636(b)(1), they had fourteen days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




                                          1
       Case 3:20-cv-00238-BAJ-RLB     Document 6      07/23/20 Page 2 of 2




      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT   IS   ORDERED      that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 4) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) is

DISMISSED WITH PREJUDICE.


                              Baton Rouge, Louisiana, this 23rd day of July, 2020



                                    _____________________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                          2
